IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11135
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES N. JACKSON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:96-CR-124-1-A
                       - - - - - - - - - -
                          August 6, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Charles N. Jackson appeals the 23-month term of imprisonment

imposed upon revocation of his supervised release.     He argues

that the sentence is plainly unreasonable because, in light of

his original sentence of only 19 months**, and his successful

participation in his current drug rehabilitation program, the

district court should not have departed upward from the guideline

range of 12 to 18 months.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       The judgment of conviction indicates a sentence of 18
months’ imprisonment.
                            No. 00-11135
                                 -2-

     This court will uphold a sentence unless it (1) was imposed

in violation of law, (2) resulted from an incorrect application

of the guidelines, (3) was outside the guideline range and is

unreasonable, or (4) was imposed for an offense for which there

is no applicable sentencing guideline and is plainly

unreasonable.    United States v. Giddings, 37 F.3d 1091, 1093 (5th

Cir. 1994).   Contrary to Jackson’s assertion, there is no

applicable guideline for sentencing after revocation of

supervised release, and this court will uphold Jackson’s sentence

unless it is in violation of law or is plainly unreasonable.

Id.; United States v. Pena, 125 F.3d 285, 287 (5th Cir. 1997).

The statutory maximum term of imprisonment upon revocation of

Jackson’s supervised release was two years.    18 U.S.C.

§§ 2113(b), 3559(a)(3), 3583(g)(1), (e)(3).

     Jackson’s case is not materially distinguishable from

Giddings and Pena, and it is within the statutory range of

imprisonment.    Jackson has failed to demonstrate that his 23-

months sentence is plainly unreasonable.

     AFFIRMED.